
QuickLinks -- Click here to rapidly navigate through this document


Exhibit 10.7


SECOND AMENDMENT TO THE
WADDELL & REED FINANCIAL, INC.
1998 NON-EMPLOYEE DIRECTOR STOCK OPTION PLAN

        Waddell & Reed Financial, Inc., a Delaware corporation (the "Company")
previously established the Waddell & Reed Financial, Inc. 1998 Non-Employee
Director Stock Option Plan (the "Plan"). Pursuant to Section 8 of the Plan, the
Board of Directors of the Company reserves the right to amend the Plan. Pursuant
to the powers reserved in the Plan, the Plan is hereby amended effective
December 12, 2002 (the "Effective Date").

1.    The Plan shall be renamed the "Waddell & Reed Financial, Inc. 1998
Non-Employee Director Stock Award Plan" and all references in the Plan to the
"Waddell & Reed Financial, Inc. 1998 Non-Employee Director Stock Option Plan"
are hereby amended to read the "Waddell & Reed Financial, Inc. Non-Employee
Director Stock Award Plan."

2.    The following definitions are hereby added to Section 2.1 of the Plan to
read as follows:

        "Award" means the grant of an Option or Restricted Stock to an Awardee
pursuant to the terms, conditions and limitations that the Committee may
establish in order to fulfill the objectives of the Plan.

        "Awardee" means a Non-Employee Director to whom an outstanding Award has
been granted or, in the event of such Non-Employee Director's death prior to the
expiration of an Option or the lapse of restrictions encumbering Restricted
Stock, such Non-Employee Director's Beneficiary.

        "Award Notice" means a written award notice to a Non-Employee Director
from the Company evidencing an Option or a Restricted Stock Award, as
applicable.

        "Restricted Stock" means Shares granted to a Participant under Article 6
hereof, that is subject to certain restrictions and/or to a risk of forfeiture.

3.    Except as provided in this Second Amendment, the occurrences within the
Plan of the defined term "Option" or "Options" shall be replaced with the
defined term "Award" or "Awards," the occurrences within the Plan of the defined
term "Stock Option Award Notice" shall be replaced with the defined term "Award
Notice," and the occurrences within the Plan of the defined term "Optionee"
shall be replaced with the defined term "Awardee;" provided, however, that the
definitions of "Option" and "Optionee" in Section 2.1 of the Plan shall remain
unchanged.

4.    Article 6 of the Plan is amended in its entirety to read as follows:

ARTICLE 6
Elective Awards

        Each Non-Employee Director shall be granted Awards subject to the
following terms and conditions:

                Section 6.1    Election to Receive An Award.    At any time, but
only one time, during the calendar year immediately following the filing of a
Primary Election Form under Article 5, a Participant shall have the right to
convert into an Award pursuant to this Article 6 the then-current balance (as of
the date of such election to receive an Award) in his or her Interest Account
for the calendar year to which the Primary Election Form relates. For example,
if a Primary Election Form is filed in December 1998 to defer Annual
Compensation to be earned in 1999, the director may elect at any time in 1999 to
convert such deferred amount to an Award. To make such election, the Participant
must file with the Plan Administrator a written irrevocable Secondary Election
Form to receive an Award as of the date of the election (the "Award Grant
Date").

--------------------------------------------------------------------------------




        Effective January 1, 2003, a Participant shall have the right to convert
the then-current balance (as of the date of such election to receive an Award)
in his or her Interest Account for the 2003 calendar year into either Options or
Restricted Stock. Notwithstanding the foregoing provisions of this Section 6.1,
effective January 1, 2004, a Participant will only be entitled to convert the
then-current balance (as of the date of such election to receive an Award) in
his or her Interest Account for the calendar year to which the Primary Election
Form relates into Restricted Stock and/or Options as determined by the
Committee.

        The exercise price per Share, if any, under each Award granted pursuant
to this Article 6 shall be indicated in the Award Notice. The exercise price per
Share under any Option granted pursuant to this Article 6 shall, at the election
of the Optionee as indicated on the Secondary Election Form, be either 100% of
the Fair Market Value per Share on the Award Grant Date or a lesser percentage
(but not less than 75%) of the Fair Market Value per Share on the Award Grant
Date, such lesser percentage to be determined by the Committee from time to
time. Such Secondary Election Form shall indicate the percentage of such Options
to be granted at each Exercise Price, which choice may affect the number of
Options to be received pursuant to Section 6.2.

        Section 6.2    Number of Shares Subject to Awards.

        (a)  Number of Options.    The number of Shares subject to an Option
granted pursuant to this Article 6 shall be the number of whole Shares equal to
A divided by B, where:

A=the dollar amount which the Non-Employee Director has elected to convert to
Options pursuant to Section 6.1; and

B=the per share value of an Option on the Award Grant Date, as determined by the
Committee using an option valuation model selected by the Committee in its
discretion (such value to be expressed as a percentage of the Fair Market Value
per Share on the Award Grant Date).

        In determining the number of Shares subject to an Option, (i) the
Committee may designate the assumptions to be used in the selected option
valuation model, and (ii) any fraction of a Share will be rounded down to the
next whole number of Shares.

        (b)  Number of Shares of Restricted Stock.    The number of Shares
subject to an Award of Restricted Stock granted pursuant to this Article 6 shall
be the number of whole Shares equal to A divided by B, where:

A=the dollar amount which the Non-Employee Director has elected to convert to
Restricted Stock pursuant to Section 6.1; and

B=the Fair Market Value of a Share on the Award Grant Date.

        In determining the number of Shares subject to an Award of Restricted
Stock, any fraction of a Share will be rounded down to the next whole number of
Shares.

        Section 6.3    Term of Awards.

        (a)  Exercise of Options.    All Options shall be fully nonforfeitable,
but shall be exercisable only at the time provided in this Section 6.3 and
Section 6.4 below. Each Option shall be first exercisable, cumulatively, as to
10% commencing on each of the first through tenth anniversaries of the Award
Grant Date. An Optionee's death, Disability, retirement or other termination of
directorship or failure to be reelected as a director shall not shorten the term
of any outstanding Option. In no event shall the period of time over which the
Option may be exercised exceed eleven years from the Award Grant Date. An
Option, or portion thereof, may be exercised in

2

--------------------------------------------------------------------------------




whole or in part only with respect to whole Shares. Options may be exercised in
whole or in part at any time during the option period, by giving written notice
of exercise to the Company specifying the number of shares to be purchased,
accompanied by payment in full of the purchase price, in cash, by check or such
other instrument as may be acceptable to the Committee (including instruments
providing for "cashless exercise"). Payment in full or in part may also be made
in the form of unrestricted Shares already owned by the Optionee (based, in each
case, on the Fair Market Value of the Shares on the date the Option is
exercised, as determined by the Committee). If payment of the exercise price of
an Option is made in whole or in part in the form of Shares that are restricted,
the Shares received upon the exercise of such Option shall be restricted in
accordance with the original term of the restricted stock award in question,
except that such restrictions shall apply to only the number of Shares equal to
the number of restricted stock surrendered upon the exercise of such Option. No
Shares shall be issued until full payment therefor has been made. An Optionee
shall have rights to dividends or other rights of a stockholder with respect to
Shares subject to the Option when the Optionee has given written notice of
exercise and has paid in full for such Shares.

        (b)  Terms of Restricted Stock Awards.

          (i)  Grant and Restrictions.    Restricted Stock shall be subject to
such restrictions on transferability, risk of forfeiture and other restrictions,
if any, as the Committee may impose, which restrictions may lapse separately or
in combination at such times, under such circumstances (including based on
achievement of performance goals and/or future service requirements), in such
installments or otherwise, as the Committee may determine at the Award Grant
Date or thereafter. Except to the extent restricted under the terms of the Plan
and any Award Notice relating to the Restricted Stock, a Participant granted
Restricted Stock shall have all of the rights of a stockholder, including the
right to vote the Restricted Stock and the right to receive cash dividends
thereon. During the restricted period applicable to the Restricted Stock,
subject to Section 6.6 below, the Restricted Stock may not be sold, transferred,
pledged, hypothecated, margined or otherwise encumbered by the Participant.

        (ii)  Forfeiture.    Except as otherwise determined by the Committee,
upon termination of service during the applicable restriction period, Restricted
Stock that is at that time subject to restrictions shall be forfeited and
reacquired by the Company.

        (iii)  Book-Entry Accounts; Certificates for Stock.    An account for
each Participant who is awarded Restricted Stock shall be opened with the
Company's transfer agent or such other administrator designated by the Committee
for the deposit of the shares of Restricted Stock subject to the Award, or, in
the sole discretion of the Committee, each Participant may be issued a stock
certificate registered in the name of the Participant with respect to such
shares of Restricted Stock. The Committee shall specify that such certificates
bear an appropriate legend referring to the terms, conditions and restrictions
applicable to such Restricted Stock, that the Company or a transfer agent retain
physical possession of the certificates, and that the Participant deliver a
stock power to the Company or transfer agent, as applicable, endorsed in blank,
relating to the Restricted Stock. Such legend shall be substantially in the
following form:

"The transferability of this certificate and the shares of stock represented
hereby are subject to the terms and conditions (including forfeiture) of the
Waddell & Reed Financial, Inc. 1998 Non-Employee Director Stock Award Plan and a
Restricted Stock Award Agreement entered into between the registered owner and
Waddell & Reed Financial, Inc. Copies of the Plan and Agreement are on file in
the offices of Waddell & Reed Financial, Inc., 6300 Lamar Avenue, Overland Park,
Kansas 66202."

3

--------------------------------------------------------------------------------

        (iv)  Dividends and Splits.    Unless otherwise determined by the
Committee, Shares distributed in connection with a stock split or stock
dividend, and other property distributed as a dividend, shall be subject to
restrictions and a risk of forfeiture to the same extent as the Restricted Stock
with respect to which such Shares or other property has been distributed.

                Section 6.4    Accelerated Exercisability and Lapse of
Restrictions.    Notwithstanding the normal exercisability schedule and
forfeiture provisions set forth in Sections 6.3(a) and 6.3(b)(ii) hereof, any
and all outstanding Options shall become immediately exercisable and
restrictions on any Award of Restricted Stock shall lapse and the shares subject
to such Award shall become nonforfeitable upon the first to occur of (a) the
death of the Awardee, (b) the Disability of the Awardee, (c) the occurrence of a
Change in Control, (d) the unanimous determination by the Committee that a
particular Option, Options, or Restricted Stock Award, in whole or in part,
shall become fully exercisable and nonforfeitable, or (e) as otherwise provided
by the Committee by rule or regulation or in any Award agreement, or as
determined in any individual case, that restrictions or forfeiture conditions
relating to Restricted Stock shall be waived in whole or in part in the event of
terminations resulting from specified causes. Upon acceleration, an Option will
remain exercisable for the remainder of its original term.

                Section 6.5    Award Notice.    Each Award granted under the
Plan shall be evidenced by an Award Notice which shall be executed by an
authorized officer of the Company. Such Award Notice shall contain provisions
regarding (a) the number of Shares subject to the Award, (b) the exercise price
per Share, if any, of the Award and the means of payment therefor, (c) the term
of the Award, and (d) such other terms and conditions not inconsistent with the
Plan as may be determined from time to time by the Committee. The Committee, in
its discretion, may include in the grant of any Option under the Plan, a "stock
option restoration program" ("SORP") provision. Such provision shall provide,
without limitation, that, if payment on exercise of an Option is made in the
form of Shares, and the exercise occurs on the Annual SORP Exercise Date, an
additional Option ("SORP Option") will automatically be granted to the Optionee
as of the date of exercise, having an exercise price equal to 100% of the Fair
Market Value of the Shares on the date of exercise of the prior Option, having a
term equal to that of the original option period for the exercised Option giving
rise to the grant of the SORP option, not to exceed a maximum term of 10 years
and two days from such date of exercise (subject to any forfeiture provision or
shorter limitation on exercise required under the Plan), having an initial
exercise date no earlier than six months after the date of such exercise, and
covering a number of shares equal to the number of Shares used to pay the
exercise price of the Stock Option, plus the number of shares (if any) withheld
to cover income taxes and employment taxes (plus any selling commissions) on the
exercise. "Annual SORP Exercise Date" shall mean August 1, or if August 1 is not
a trading day on the New York Stock Exchange, "Annual SORP Exercise Date" shall
mean the next succeeding trading date. Notwithstanding the foregoing, the
Committee may delay the Annual SORP Exercise Date to the extent it determines
necessary to comply with regulatory or administrative requirements.

                Section 6.6    Transferability of Awards.    No Award shall be
assignable or transferable by the Awardee; provided, however, that an Award
Notice may provide that Options are transferable by will or the laws of descent
and distribution; and provided, further, that the Committee may (but need not)
permit other transfers of an Award where the Committee concludes that such
transferability (a) does not result in accelerated taxation, and (b) is
otherwise appropriate and desirable, taking into account any state or federal
securities laws applicable to transferable Awards and the purposes of the Plan.

4

--------------------------------------------------------------------------------




5.Article 7 of the Plan is amended in its entirety to read as follows:

ARTICLE 7
Shares Subject to the Plan

                Section 7.1    Shares Subject to the Plan.    Subject to
adjustment as provided in Article 9, the total number of Shares reserved and
available for delivery in connection with Awards under the Plan shall not exceed
1,200,000 Shares. Shares delivered under the Plan may be newly issued Shares or
previously issued and reacquired Shares, and there are hereby reserved for
issuance under the Plan 1,200,000 Shares. To the extent that Shares subject to
an outstanding Award are not issued or delivered by reason of the expiration,
termination, cancellation or forfeiture of such Award or by reason of the
delivery of Shares to pay all or a portion of the exercise price of an Award,
then such Shares shall again be available under the Plan.

        In the case of Options exercised with payment in Shares under the "stock
option restoration program", the number of Shares transferred by the Optionee in
payment of the exercise price plus the number of shares withheld to cover income
and employment taxes (plus any selling commissions) on such exercise will be
netted against the number of Shares issued to the Optionee in the exercise, and
only the net number shall be charged against the 1,200,000 limitation set forth
above.

6.Article 9 of the Plan is amended in its entirety to read as follows:

ARTICLE 9
Adjustment Provisions

                Section 9.1    Change in Corporate Structure Affecting
Shares.    If the Company shall at any time change the number of issued Shares
without new consideration to the Company (such as by stock dividend, stock
split, recapitalization, reorganization, exchange of shares, liquidation,
combination or other change in corporate structure affecting the Shares) or make
a distribution of cash or property which has a substantial impact on the value
of issued Shares, the total number of shares reserved for issuance under the
Plan shall be appropriately adjusted and the number of Shares covered by each
outstanding Award and the exercise price per Share under each outstanding Award
and the number of shares underlying Awards shall be adjusted so that the
aggregate consideration payable to the Company and the value of each such Award
shall not be changed. Adjustments pursuant to this Section 9.1 shall not be made
to the extent the Plan as been amended to reflect any adjustment contemplated in
this Section 9.1.

                Section 9.2    Certain Reorganizations.    Notwithstanding any
other provision of the Plan, and without affecting the number of Shares reserved
or available hereunder, the Committee shall authorize the issuance, continuation
or assumption of outstanding Awards or provide for other equitable adjustments
after changes in the Shares resulting from any merger, consolidation, sale of
assets, acquisition of property or stock, recapitalization, reorganization or
similar occurrence in which the Company is the continuing or surviving
corporation, upon such terms and conditions as it may deem necessary to preserve
Awardees' rights under the Plan.

                Section 9.3    Acquisitions.    In the case of any sale of
assets, merger, consolidation or combination of the Company with or into another
corporation other than a transaction in which the Company is the continuing or
surviving corporation and which does not result in the outstanding Shares being
converted into or exchanged for different securities, cash or other property, or
any combination thereof (an "Acquisition"), any Awardee who holds an outstanding
Award shall have the right (subject to the provisions of the Plan and any
limitation applicable to

5

--------------------------------------------------------------------------------




the Award) thereafter and during the term of the Award, to receive upon exercise
or vesting, in the case of Restricted Stock, thereof the Acquisition
Consideration (as defined below) receivable upon the Acquisition by an Awardee
of the number of Shares which would have been obtained upon exercise of the
Option or portion thereof or vesting of all or a portion of the Restricted Stock
Award in question, as the case may be, immediately prior to the Acquisition. The
term "Acquisition Consideration" shall mean the kind and amount of shares of the
surviving or new corporation, cash, securities, evidence of indebtedness, other
property or any combination thereof receivable in respect of one Share of the
Company upon consummation of an Acquisition.

7.Except as hereby amended, the Plan shall remain in full force and effect.

6

--------------------------------------------------------------------------------



QuickLinks


Exhibit 10.7

